Citation Nr: 1126422	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-19 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran had active service in the U.S. Army from September 1974 to December 1974 and served in the Army National Guard for periods from September 1973 to March 1985.

This matter originally came before the Board of Veteran's Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The case is currently under the jurisdiction of the Waco, Texas, RO.  In July 2010, the Board remanded the case for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the previous remand, the Veteran is seeking service connection for a low back disability which she attributes to an injury suffered during her National Guard duty in 1978 when she lifted a heavy pot of water.  A VA examiner in April 2006 diagnosed degenerative disc disease at L5 with occasional pain down the right leg.  He provided an opinion that "since there is no documentation of her having been treated for low back strain or disc disease in the military it is less likely than not that her current low back disease is related to military service."  

The service treatment records in fact show that the Veteran was treated for lumbosacral strain following an incident in December 1978 when she picked up a heavy pot of water during kitchen duty.  Private medical evidence dated in 1993 show diagnoses of lumbar herniated nucleus pulposus and lumbar degenerative arthritis.  Since the April 2006 VA examiner's opinion mischaracterizes the state of the evidence, which does document treatment for lumbosacral strain during service, the Board determined that another examination was necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board's previous remand instructed the RO/AMC to provide the Veteran with a VA examination with the examination report diagnosing any current low back disability and providing an opinion with rationale as to whether it is at least as likely as not (i.e., 50 percent probability) that the disability is causally related to any incident of service, to include the documented injury in December 1978.  Unfortunately, the examination report provided by the VA examiner in November 2010 did not contain sufficient rationale for its conclusion that it is "less likely as not that the disability is causally related to any incident of service, to include the documented injury in December 1978."  By way of rationale, the examiner merely noted that "years after the injury the Veteran signed statement saying that she was in excellent health and should be retained in service."  The examiner does not specifically identify the date of this statement, nor does he provide any analysis of the June 1983 service treatment record, presumably after the February 1981 statement that the examiner appears to be referring to, that noted back pain, or of the postservice evidence dated in 1993 and 1994.  Thus the examiner must be requested to provide an addendum to his report providing a more complete rationale for his conclusion.

The Board is responsible for entering the final decision on behalf of the Secretary in claims for entitlement to veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, remand instructions to the RO in an appealed case are neither optional nor discretionary.  See e.g. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned to the VA physician who conducted the November 2010 examination of the Veteran.  He should be requested to prepare an addendum to his examination report providing a complete rationale for the conclusion that it is "less likely as not" that the Veteran's current lumbar spine disability is causally related to any incident of service, to include the documented injury in December 1978.  The addendum report should include a more thorough discussion of the medical record, including the June 1983 service treatment record and the 1993 and 1994 postservice medical evidence.  

If that examiner is unavailable, the Veteran should be scheduled for an appropriate examination to obtain the requested opinion.

2.  Following the above, the RO should readjudicate the Veteran's claim in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative an appropriate supplemental statement of the case (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


